Citation Nr: 9932338	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an effective date earlier than September 
8, 1993, for a 100 percent disability evaluation for service-
connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had honorable active service from August 6, 1962, 
to June 11, 1968, and nonqualifying service from June 12, 
1968, to February 4, 1977, considered to be under 
dishonorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 and December 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The June 1995 
rating decision denied a petition to reopen a claim for 
service connection for a left knee disorder.  This claim was 
thereafter reopened and remanded by the Board for further 
adjudication in November 1997.  

In December 1997, pursuant to the Board's November 1997 
decision, the RO assigned an earlier effective date of July 
10, 1979, for an award of service connection for PTSD.  A 
noncompensable disability rating was assigned from July 10, 
1979, to September 7, 1993, and a 100 percent disability 
rating was assigned from September 8, 1993, forward.  The RO 
denied entitlement to service connection for a left knee 
disorder on the merits in April 1998.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  



REMAND

Potentially relevant medical records have not been obtained 
by the RO concerning the veteran's claim for an effective 
date earlier than September 8, 1993, for the assignment of a 
100 percent disability rating for service-connected PTSD.  
For example, in August 1986 the veteran reported that he was 
treated for a nervous condition at the VA Medical Center 
(VAMC) and at the Vet Center in Memphis, Tennessee, in 1982.  
It further appears that he might have received some treatment 
for PTSD at the Fort Roots and Little Rock VAMCs.  The 
veteran was also awarded Social Security Administration (SSA) 
benefits on the basis of his PTSD.  Therefore, the RO should 
make arrangements to obtain these records on remand, as the 
duty to assist involves obtaining relevant medical reports 
where indicated by the facts and circumstances of the 
individual case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Such 
duty extends to obtaining records from other Government 
agencies such as the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Concerning entitlement to service connection for a left knee 
disorder, the RO readjudicated the claim on the merits in 
April 1998; however, the veteran was not provided a 
supplemental statement of the case addressing this issue.  
This should be accomplished on remand.  38 C.F.R. § 19.31, 
19.37 (1999).  The veteran has also reported that he 
underwent surgery on his left knee between 1980 and 1982 at a 
private hospital, i.e., Methodist Hospital.  He should be 
informed of the importance of these records and of his 
ultimate responsibility to submit evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1999).  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Epps v. Brown, 9 Vet. App. 341, 344-45 
(1996), aff'd Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 
1997).

Accordingly, this case is remanded for the following:

1.  Tell the veteran that the private 
medical records reflecting treatment for a 
left knee disorder to which he has 
referred (i.e., at Methodist Hospital 
between 1980 and 1982) are important in 
connection with his claim and that, if 
there are private records pertinent to his 
claim, he should obtain and submit those 
records.  See 38 C.F.R. § 3.159(c) (1998).

2.  Request that the veteran provide the 
names and addresses of all health care 
providers who have treated him for PTSD 
from 1979 to 1993.  The Board is 
particularly interested in any treatment 
received at the Vet Center in Memphis, 
Tennessee; at the Fort Roots and Little 
Rock VAMCs; and at the Memphis, Tennessee, 
VAMC.  Obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his attorney so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159(c).

3.  Make the necessary arrangements to 
obtain a copy of any and all SSA decisions 
denying or granting disability benefits to 
the veteran.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1999).

5.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claims remains adverse to the veteran, 
he and his attorney should be furnished a 
supplemental statement of the case and with a 
reasonable period of time within which to 
respond thereto.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


